Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is response to the application filed on 05/07/2020.
Claims 1-20 are pending and herein considered.
Oath/Declaration
The receipt of oath/declaration is acknowledge.
Drawings
The drawings were received on 05/07/2020.  These drawings are reviewed and accepted by the Examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 05/07/2020, 08/17/2020 and 03/08/2021, are in compliance with the provisions of 37 CRR 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created 
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as 
being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,652,776 (Application 16/297,250). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the current application where the patent and the application are directed to receiving at least one diagnostic file from a client device, the at least one diagnostic file including a received signal strength indicator (RSSI) associated with the client device and including data indicating a user interface state associated with the client device; analyzing the RSSI to determine a Quality of Experience (QoE) for the client device; analyzing the user interface state to determine that a display of the client device cycled between an on state and an off state a number of times within a time period; and determining a degraded QoE event for the client device based at least in part on the QoE for the client device and user interface state of the client device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 9, 12, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over of Bandyopadhyay et al. (U.S 2012/0009896) in view of Funge et al. (U.S 2013/0159498).
For claim 1: 
Bandyopadhyay discloses a computer-implemented method comprising: 
receiving at least one diagnostic file from a client device (see Bandyopadhyay, at least paragraph [0009];[0013]-[0015]; [0061]; [0064]; receive input data requesting one of the unavailable application functions and also see figure 12; [0084]; [0087]; [0093]; [0122]-[0123]), the at least one diagnostic file including data indicating a user interface state (see Bandyopadhyay, at least paragraph [0009]; [0013]; [0064]; [0101]- [0103]; [0107]; presenting a user interface to the user operable to change the state of the mobile device, [0015]; [0141]; proximity detection module 1260 for detecting objects in proximity of one or more proximity sensors 1262, image capture module); analyzing the user interface state to determine that a display of the client device cycled between an on state and an off state a number of times within a time period (see Bandyopadhyay, at least paragraph [0123]-[0127], figure 9; [0064]-[0065]; using a proximity sensor and/or light sensor coupled to a mobile device can assist in determining if an object is in proximity with the device and a handheld phone coupled with a proximity sensor and a camera is in an above lock standby state, with its display turned off and camera application turned off,  [0126]; the camera application includes additional logic for handling key de bounce situations to prevent prolonged or repeated use of the proximity sensor or camera driver. An example of such a debounce situation is when the camera button is held down accidentally for a prolonged period (e.g., 30 seconds). Another example of such a debounce situation is when the camera button is accidentally pressed down at regular intervals repeatedly); and 
Bandyopadhyay does not explicitly disclose determining a degraded Quality of Experience (QoE) event for the client device based at least in part on the user interface state of the client device. 
Funge, from the same or similar fields of endeavor, discloses monitoring the computed value of the QoE metric while streaming video content to one of the plurality of users and, upon determining the computed value of the QoE has degraded below a specified threshold, performing one or more corrective actions to improve a subsequently computed value of the single QoE metric (see Funge, at least paragraph [0008]; [0019] [0024];[0034]; [0037]; [0041]; the stream media client provide a user interface and  [0052]; determining a contribution to QoE based on the startup latency S for beginning streaming video playback, and streaming media startup times of 5, 10, 20, and 30 seconds, respectively). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises determining a degraded QoE event for the client device as taught by Funge. The motivation for doing this is to provide a system networks in order allow a streaming media service provider to improve subscriber retention and engagement and improve user experience.
For claims 4 and 17:
In addition to rejection in claims 4 and 17, Bandyopadhyay-Funge further disclose wherein the at least one diagnostic file includes data from one or more sensors associated with the client device, the one or more sensors including at least one of an accelerometer, a light sensor, a GPS sensor, a proximity sensor, a temperature sensor, or a humidity sensor (see Bandyopadhyay, at least paragraph [0013]; [0017]; [0059]; [0064]; [0091]; [0110]; figure 12; sensor such as proximity sensor; light sensor). 
For claim 9:
For claim 9, claim 28 is directed to a system which has similar scope as claim 1. Therefore, claim 9 remains un-patentable for the same reasons.
For claims 12 and 19:
In addition to rejection in claims 12 and 19, Bandyopadhyay- Funge further disclose wherein the data indicating the user interface state associated with the client device includes data specifying at least one of a transition of a display of the client device from off to on or from on to off (see Bandyopadhyay, paragraph [0123]; figure 9; mobile device having a proximity sensor with a display turn on/off with the transition time where a timer waits for a predetermined period of time).
For claim 16: 
For claim 16, claim 16 is directed to a non-transitory computer storage medium which has similar scope as claim 1. Therefore, claim 16 remains un-patentable for the same reasons.
Claims 2, 5, 7, 10, 13-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over of Bandyopadhyay et al. (U.S 2012/0009896) in view of Funge et al. (U.S 2013/0159498) further in view of Baykal et al. (U.S 2014/0086073).
For claims 2, 10 and 20:
In addition to rejection in claims 2, 10 and 20, Bandyopadhyay- Funge does not explicitly disclose receiving the at least one diagnostic file at a service provider associated with the client device; and aggregating the at least one diagnostic file with a plurality of aggregated diagnostic files to determine at least one context-based pattern indicating the degraded QoE event. 
Baykal, from the same or similar fields of endeavor, discloses QoE test server at a service provider network and customer network in a more understandable form, such as by reporting an average time to download a music file and by reporting these statistics in this manner, customers may more readily understand the impact of the service degradation (see Baykal, at least figure 2B, paragraph [0007]; [0020]-[0031]; [0035]; [0037]-[0039]; [0107]-[0117]). Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises determining a degraded QoE event for the client device as taught by Baykal. The motivation for doing this may attempt to quickly and cheaply rule out the service 
For claims 5 and 18:
In addition to rejection in claims 5 and 18, Bandyopadhyay-Funge-Baykal further disclose presenting at least one message on a display of the client device based at least in part on the degraded QoE event (see Baykal, paragraph [0061]; Voice service module 48 may receive the customer reply data packet from CPE via interface determine the customer reply data packet indicates that CPE successfully received the customer query data packet (e.g., message 70A)). The motivation for doing this may attempt to quickly and cheaply rule out the service provider network as a source for the degradation to avoid losing a customer to a competitor.
For claim 7: 
In addition to rejection in claim 7, Bandyopadhyay- Funge does not explicitly disclose further comprising requesting feedback from the client device to confirm the degraded QoE event at the client device.
Baykal, from the same or similar fields of endeavor, discloses customers then contact the service provider requesting that these issues be resolved so that that delivery of services can be restored (see Baykal, paragraph [0029]]. 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises requesting feedback from the client device as taught by Baykal. The motivation for doing this may allow a service provider (or customer) to perform specific QoE tests in order to obtain accurate QoE statistics on a per service basis.
For claim 13:

Baykal, from the same or similar fields of endeavor, discloses the customer level metric may include a color bar indicator with green representing time to change a channel as ‘fast’ and red representing time to change a channel as ‘slow’, also see [0026]; a level quality with each service to attract customer with different service requirement (see Baykal, paragraph [0077]). The motivation for doing this may allow a service provider (or customer) to perform specific QoE tests in order to obtain accurate QoE statistics on a per service basis.
For claim 14:
In addition to rejection in claim 14, Bandyopadhyay- Funge- Baykal further disclose wherein the at least one call quality indicator includes at least one real-time transport packet (RTP) downlink drop, a signal level, or an indication of packet loss (see Baykal, paragraph [0047]; voice service may terminate the VoIP service within the network signal from the service provider network based on a Real Time Transport Protocol (RTP); also see [0051]-[0052]). The motivation for doing this may allow a service provider (or customer) to perform specific QoE tests in order to obtain accurate QoE statistics on a per service basis.
For claim 15:
In addition to rejection in claim 15, Bandyopadhyay- Funge- Baykal further disclose wherein the at least one call quality indicator includes the RTP downlink drop and the operations further comprise determining that a user of the client device is looking at a display of the client device based on the user interface state associated with the client device and the RTP downlink drop drop (see Baykal, paragraph [0133]-[0134]; [0097]-[0102]; the QoE test pages displayed network statistics generated from QoE tests performed by QoE test server and customer network where web server may display network statistic based on this stored data on the QoE test pages such consumer level metrics). The motivation for doing this may allow a service provider (or customer) to perform specific QoE tests in order to obtain accurate QoE statistics on a per service basis.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over of Bandyopadhyay et al. (U.S 2012/0009896) in view of Funge et al. (U.S 2013/0159498) further in view of Safavi (U.S 2015/0373565).
For claims 3 and 11:
In addition to rejection in claims 3 and 11, Bandyopadhyay- Funge does not explicitly disclose deploying one or more network resources to improve a functioning of a wireless network associated with the client device.
Safavi, from the same or similar fields of endeavor, discloses system may determine that a communication link, e.g., a connection, utilized by a personal user device is poor and provide specific suggestions as to where the user may move to improve the communication link. For example, responsive to determining that the QoE of the communication link with personal user device is below a threshold, system may identify one or more other locations near the user, e.g., within a predetermined distance of the user, that have a higher predicted QoE than the QoE of the communication link for the user's current location. System may provide the user with specific instructions, within notification, to improve the communication link (see Safavi, paragraph [0081]-[0082];[0095]). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Safavi. .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over of Bandyopadhyay et al. (U.S 2012/0009896) in view of Funge et al. (U.S 2013/0159498) further in view of Baykal et al. (U.S 2014/0086073) further in view Covell et al. (U.S 2016/0241665).
For claim 6:
In addition to rejection in claim 6, Bandyopadhyay- Funge - Baykal does not explicitly disclose wherein presenting the at least one message includes presenting a pre-cached advertisement stored in a memory of the client device.
Covell, from the same or similar fields of endeavor, discloses a method and network access device for providing pre-cache online content is described returning the stored online content from the cache-memory to the client device in response to the request of the online content (see Covell, abstract, figure 2).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises presenting a pre-cached advertisement stored in a memory of the client device as taught by Covell. The motivation for doing this is to provide a system networks can be improved in order to complete the association process and establish a wireless link with a wireless client device on which a user has signed in using the user account credentials.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over of Bandyopadhyay et al. (U.S 2012/0009896) in view of Funge et al. (U.S 2013/0159498) further in view of Siomina et al. (U.S 2014/0099970).
For claim 8:

Siomina, from the same or similar fields of endeavor, discloses the prediction quality estimate may comprise accuracy or uncertainty of the prediction result and may also comprise the corresponding confidence level (see Siomina, paragraph [0277]). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a signal strength below a predetermined threshold as taught by Siomina. The motivation for doing this can improve quality and availability of location service.
Conclusion 
The prior arts made or record and not relied upon are considered pertinent to
applicant's disclosures. Swix et al. (U.S 2002/0141348), discloses the intelligent diagnostic agent may work completely autonomously or may interact with an on-site customer and/or technician. Holley et al. (U.S 2015/0163412), discloses user interface may include a remote control or more buttons on the television receiver that allow a user to interact with the television receiver. The user interface may be used define configuration data, review sensor settings, receive alerts. Lacatus et al. (U.S 2014/0274225) discloses the user of numerous states/modes relevant to the tracking device 1, such as track ing device 1 activation state (e.g., on/off/sleep, etc.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Lan-Huong Truong/
Patent Examiner, Art Unit: 2464
10/22/2019